Citation Nr: 0417924	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for postoperative right carpel tunnel syndrome.  

2.  Entitlement to a disability rating in excess of 20 
percent for postoperative left carpel tunnel syndrome.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  




WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from March 1995 to 
March 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2000 and February 2003 rating decisions by 
the Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).  In July 2000, the veteran filed a 
notice of disagreement with the July 2000 rating decision, 
which denied increased ratings for his postoperative, right 
and left carpal tunnel syndromes and a total disability 
rating based on individual unemployability due to service-
connected disabilities.  After receiving a statement of the 
case in July 2000, the veteran perfected his appeal to the 
Board, as to those issues, by timely filing a substantive 
appeal in November 2000.  In March 2003, the veteran filed a 
notice of disagreement with the February 2003 rating 
decision, which denied service connection for a right 
shoulder disability.  The Board has construed the veteran's 
testimony at his November 2003 Video Conference hearing 
before the undersigned Veterans Law Judge, which followed his 
receipt of a statement of the case in July 2003, as a 
substantive appeal that perfected his appeal of the issue of 
service connection for a shoulder disability to the Board.  

As will be explained below, the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  

At the November 2003 hearing, the veteran appeared to raise 
the issue of entitlement to service connection for a back 
disorder as secondary to his service-connected right knee 
disability.  That issue is referred to the RO for appropriate 
action because it has not been developed by the RO, and it is 
not inextricably intertwined with the current claim.  See 
Flash v. Brown, 8 Vet. App. 332 (1995).  


FINDINGS OF FACT

1.  The veteran's postoperative right carpal tunnel syndrome 
is manifested by not more than moderate incomplete paralysis.  

2.  The veteran's postoperative left carpal tunnel syndrome 
is manifested by not more than moderate incomplete paralysis.  

3.  A right shoulder disability is not shown to have been 
present in service or within the first year after service, or 
to be otherwise related to service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 30 percent for postoperative right carpal tunnel 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 8516, 8616, 8716 (2003).  

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for postoperative left carpal tunnel 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 8516, 8616, 8716 (2003).  

3.  A right shoulder disability was not incurred in or 
aggravated by service, nor may one be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The July 2000 statement of the case, along with supplemental 
statements of the case issued in October 2000, May 2001, June 
2001, November 2001, July 2003, and August 2003, advised the 
veteran of the laws and regulations pertaining to his claims 
of entitlement to increased ratings for his service-connected 
postoperative carpal tunnel syndrome of the right and left 
upper extremities.  Those documents informed the veteran of 
the evidence of record and explained the reasons and bases 
for the denial of his claims.  He was specifically informed 
that increased ratings were being denied because the evidence 
did not show that ratings greater than those already assigned 
were warranted for either the right or left postoperative 
carpal tunnel syndrome.  The statement of the case and the 
supplemental statements of the case made it clear to the 
veteran that in order to prevail on his increased ratings 
claims, he needed to present medical evidence establishing 
that his right and left postoperative carpal tunnel syndromes 
had worsened.  The RO sent a letter to the veteran dated in 
September 2003 that informed him as to what action he needed 
to take and what action the RO would take on his claims.  
Accordingly, the Board finds that the requirements regarding 
the duty to notify have been met with regard to the veteran's 
claims for increased ratings for postoperative carpal tunnel 
syndrome of the right and left upper extremities.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's, which sequence of 
events was found to constitute error in Pelegrini v. 
Principi, U.S. Vet. App. No. 01-944 (June 24, 2004).  
However, the Board notes that following the September 2003 
letter to the veteran that informed him of the VCAA, 
including the requirements of establishing entitlement to 
increased ratings for his carpal tunnel syndromes and his and 
VA's responsibilities in the claims process, he was then 
given another opportunity to submit additional evidence or 
argument.  The veteran has not submitted any additional 
evidence, or identified any source from whom records could be 
obtained.  Additionally, the veteran presented testimony 
concerning his claims at a November 2003 Video Conference 
hearing.  Under these circumstances, the Board considers the 
lack of notice prior to the initial decision by the RO in 
this case, was not prejudicial to the veteran.  

As for the issue of entitlement to service connection for a 
right shoulder disability, the veteran was provided notice in 
a July 2002 letter regarding what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA.  Such notice was prior 
to February 2003 rating decision that initially denied the 
claim.  Therefore, because the required notice as to the 
issue of entitlement to service connection for a right 
shoulder disability was provided to the veteran prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice complies with the express requirements of the law as 
found by the Court in Pelegrini.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, along with 
VA and private medical records since service and medical 
records considered by the Social Security Administration in 
its determination not to award the veteran Social Security 
benefits.  Additionally, in response to his current claim, 
the veteran was provided VA medical examinations in December 
1999 and June 2002.  Under these circumstances, it is 
apparent that no additional evidentiary development is 
warranted regarding the increased ratings and service 
connection claims since the file contains the medical records 
from service and comprehensive information regarding the 
disabilities in the veteran's wrists/hands and right 
shoulder.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

Postoperative Right and Left Carpal Tunnel Syndrome

The veteran asserts that the postoperative carpal tunnel 
syndrome in each of his upper extremities is more severely 
disabling than currently evaluated; thereby warranting higher 
ratings for both disabilities.  

Service medical records show that the veteran was seen in 
November 1995 for complaints of sharp pain in his third 
finger on the left hand over the past three months.  
Treatment was by "buddy taping" the finger.  In October 
1997, he was diagnosed with right forearm and elbow sprain 
following a twisting injury to the right arm and elbow, which 
he claimed caused loss of grip strength.  

An electromyogram (EMG) and nerve conduction studies (NCS) 
performed by M. L. Pogel, M.D., in November 1998 revealed 
changes that were considered compatible with significant 
bilateral carpal tunnel syndrome, more severe in the right 
hand, with signs of muscle irritability but no evidence of 
ulnar neuropathy.  When seen by A. B. Grundberg, M.D., later 
in November 1998, the veteran's carpal tunnel symptoms were 
worse on the left.  Decompression of the right and left 
carpal tunnels with endoscope was performed in December 1998.  

The veteran underwent a VA peripheral nerves examination in 
April 1999.  He indicated that he had not experienced as much 
numbness in his hands since the December 1998 surgery, but 
that he had reduced grip strength bilaterally.  Each wrist 
had a well-healed, nontender, flat, one centimeter incision 
scar that was the same color as the surrounding skin.  It was 
noted that the veteran was right handed.  Electrodiagnostic 
testing yielded results that were consistent with bilateral 
carpal tunnel syndrome, the right more severely affected than 
the left, but only to a mild degree by EMG criteria.  The 
diagnoses were bilateral carpal tunnel syndrome with a 
moderate impact on the veteran's functional ability, and 
status post bilateral carpal tunnel release surgery with only 
slight improvement in symptoms.  

Service connection was granted for postoperative carpal 
tunnel syndrome in the right and left upper extremities by an 
August 1999 rating decision, which assigned a 30 percent 
rating for the right carpal tunnel syndrome and a 20 percent 
rating for the left carpal tunnel syndrome, each effective 
November 19, 1998.  The veteran was subsequently awarded a 
temporary total rating (100 percent), based on his 
postservice surgery, from December 7, 1998, to January 31, 
1999.  Thereafter, the original 30 and 20 percent ratings 
were resumed from February 1, 1999.  

At a December 1999 VA examination, the veteran complained 
that his hands were weaker and that he experienced swelling 
in his wrist and soreness in the hypothenar area after using 
his hands.  He had no complaints regarding pain when 
gripping.  Examination revealed a somewhat diminished grip 
strength and a well-healed, nontender, one centimeter scar on 
the palmar aspect of each wrist.  Finkelstein, Tinel, and 
Phalen tests were all negative.  There was no wasting of the 
musculature of the forearms or thenar areas.  The 
circumference of the forearms was symmetric. The examiner 
found no swelling in the wrists.  The diagnosis was stable, 
postoperative, carpal tunnel syndrome with a moderate impact 
on functioning.  The examiner opined that the veteran's 
bilateral carpal tunnel syndrome likely precluded him from 
returning to carpentry/construction work, but that with 
appropriate vocational training he could be returned to 
gainful employment.  

During functional capacity evaluation in December 1999, the 
veteran demonstrated average to slightly above average hand 
coordination and did not complain of much hand pain or 
numbness with testing.  

Electrodiagnostic studies conducted by VA in January 2000 
revealed findings from EMG of the right upper extremity and 
NCS of the left upper extremity that were considered most 
consistent with a right carpal tunnel syndrome of a very mild 
degree by EMG criteria.  There was no atrophy of any muscle 
groups, and strength was normal.  

At an August 2000 Regional Office hearing, the veteran 
reported that his inability to grip well caused him to drop 
things and prevent him from using a screwdriver, which 
interfered with his normal employment of construction work.   
He reported that he still experienced swelling in his hands 
and that typing on a computer caused problems with the carpal 
tunnel.  

A July 2000 medical statement from Dr. Pogel noted that EMG 
and NCS were performed of the right upper extremity, and that 
sensory latencies were performed in the left upper extremity.  
The objective findings revealed 3/5 strength in the right 
opponens and the flexor pollicis longus, and 4/5 strength in 
the left opponens. Otherwise, strength was 5/5.  The 
impression was that the electrical studies revealed a very 
mild delay in median nerve across the carpal tunnel, which 
was markedly improved from the November 1998 study, and that 
the left hand sensory latencies were also significantly 
improved.  There were no signs of needle denervation, chronic 
or acute, by needle testing.  

In an August 2000 medical statement, Dr. Grundberg noted that 
the veteran had full range of digital motion and wrist motion 
and that the EMG by Dr. Pogel had revealed improvement in the 
conduction as compared to the pre-operative state. 

At a June 2002 VA medical examination, the veteran complained 
of palmar and right forearm pain and numbness.  He reported 
that the left hand seemed to be okay. The scars on the palmar 
surface of the wrists were described as well-heeled and 
nontender.  A Phalen's test was positive bilaterally, with 
the right greater than the left.  A Tinel's test was negative 
bilaterally.  Electrodiagnostic studies of the upper 
extremities revealed findings that were considered most 
consistent with a right carpal tunnel syndrome of a mild 
degree by EMG criteria.  The diagnosis was bilateral carpal 
tunnel syndrome, right greater than left, that produced a 
moderate impact on functional ability.  

At the November 2003 Video Conference hearing before the 
undersigned Veterans Law Judge, the veteran and his spouse 
presented testimony regarding his current problems with his 
right and left, postoperative carpal tunnel syndromes.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Evaluation of disability involving the ulnar nerve is based 
on the degree of paralysis present.  For complete paralysis, 
as manifested by "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, and very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
and inability to spread the fingers (or reverse) or to adduct 
the thumb; and weakened flexion of the wrist, a 60 percent 
rating is assigned if the dominant hand is involved, while a 
50 percent rating is assigned if the minor hand is involved.  
Severe incomplete paralysis of hand movements is assigned a 
40 percent rating when the dominant hand is involved, and a 
30 percent rating when the minor hand is involved.  A 30 
percent rating is assigned for moderate incomplete paralysis 
of dominant hand movements, while moderate incomplete 
paralysis of minor hand movements is assigned a 20 percent 
rating.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (ulnar 
nerve paralysis), Diagnostic Code 8616 (ulnar nerve 
neuritis), and Diagnostic Code 8716 (ulnar nerve neuralgia).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is rated on the scale provided 
for injury of the nerve involved, with a maximum equal to 
severe, incomplete, paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2.  

The evidence does not demonstrate that either the veteran's 
dominant right hand or his left hand is severely paralyzed.  
The strength in the hands has been evaluated as full, and 
there is no objective evidence of muscle wasting.  
Electrodiagnostic studies find residual carpal tunnel 
syndrome of only mild degree.  The evidence fails to 
establish that the veteran has more than moderate, incomplete 
paralysis associated with either the right or the left 
postoperative carpal tunnel syndromes.  Therefore, having 
carefully evaluated the clinical findings pertaining to the 
veteran's postoperative, right and left carpal tunnel 
syndromes, the Board is unable to identify a basis to grant a 
rating greater than 30 percent for postoperative right carpal 
tunnel syndrome, or a rating greater than 20 percent for 
postoperative left carpal tunnel syndrome.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 & 4, whether or 
not they were raised by the veteran, as required by  
Schafrath v Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the evidence discussed above does not suggest 
that his postoperative, right and left carpal tunnel 
syndromes present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  For 
example, neither disability has required frequent periods of 
hospitalization, nor does either present marked interference 
with employment.  After reviewing the record with these 
mandates in mind, the Board finds no basis for further 
action. VAOPGCPREC 6-96 (1996).

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for either his postoperative, right carpal tunnel syndrome or 
his postoperative, left carpal tunnel syndrome.  He has 
offered his testimony and own general arguments to the effect 
that he believes that his postoperative, right and left 
carpal tunnel syndromes have worsened.  It is noted that the 
veteran has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that his either of 
his postoperative carpal tunnel syndromes warrants a higher 
rating.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


Right Shoulder Disability

The veteran contends that he has a right shoulder disability 
that is related to an October 1997 right arm injury in 
service.  On his May 2002 claim for service connection for a 
right shoulder disability, he stated that his right shoulder 
was initially injured in service (October 1997) when he and 
another serviceman were working with a picket-pounder and the 
other serviceman dropped his end without warning, causing the 
veteran's right arm to be twisted.  He indicated that his 
initial symptoms were in his elbow and forearm, with the pain 
gradually reaching the right shoulder, and that the pain had 
continued to increase during his remaining time in service, 
for which he had learned "to suck it up."  

Service medical records show that the veteran was treated in 
October 1997, complaining of pain in his right arm/elbow.  He 
reported that he had been pounding pickets when he twisted 
his arm the wrong way, injuring the elbow.  Examination at 
that time revealed decreased range of motion of the elbow due 
to pain, edema over the posterior aspect of the arm at the 
elbow and over the lateral epicondyle, and decreased grip 
strength and increased pain with supination/pronation.  There 
was no fracture on X-ray.  The assessment was right 
elbow/forearm sprain.  On the Report of Medical History 
accompanying his December 1997 separation examination, the 
veteran denied ever having a painful or "trick" shoulder.  

At a November 1998 VA medical examination, the veteran had no 
complaints regarding his right shoulder, and the examiner 
reported that there were no abnormalities of the upper 
extremities or the joints therein.  

At the November 1998 examination performed by Dr. Pogel, the 
veteran indicated that he did construction work and was 
involved in a lot of shoveling and hammering.  He complained 
of aching in his left wrist and numbness and tingling in the 
left hand, with the pain sometimes radiating to the elbow but 
not in the elbow itself.  He also reported occasional neck 
pain, without radiation into the upper extremities.  There 
were no complaints of right shoulder pain.  

At the December 1999 VA medical examination, the veteran 
denied any history of  relevant arthritis, arthralgias, 
muscle weakness, or pain.  

A January 2002 statement from a chiropractor indicated that 
the veteran had a complaint of pains in the right shoulder 
area that had "started a couple of months ago."  The 
chiropractor did not record a diagnosis of a right shoulder 
disability.  

The veteran was treated at a VA Medical Center in March 2002 
for a complaint of a grinding sensation in his right 
shoulder.  He indicated that he was not aware of a shoulder 
injury, but that he had injured his right arm in 1997 when 
his wrist snapped while he was pounding pickets.  

Private medical records from D. D. Berg, M.D. dated in April 
2002, show that the veteran complained of right shoulder 
pain, with intermittent popping and increased pain with range 
of motion.  He gave a history of some pain in the right 
shoulder when pounding pickets in the military.  An X-ray of 
the right shoulder indicated a hint of early degenerative 
changes of the acromioclavicular joint.  The clinical 
impression was probable impingement syndrome right shoulder.  
Subsequent reports revealed evidence of tendonitis and 
bursitis of the right shoulder, and an MRI showed evidence of 
minimal degenerative osteoarthritis of the acromioclavicular 
joint and some evidence of impingement.  There was also 
evidence of a possible SLAP lesion.  On April 29, 2002, the 
veteran underwent arthroscopic removal of a SLAP lesion and 
torn "labral" tissue in the right shoulder.  

At the June 2002 VA medical examination, the veteran reported 
having virtually constant pain in right shoulder.  He 
provided a history of having sustained a right shoulder 
injury from pounding pickets in the military.  Examination 
revealed that strength in the right arm was 5/5, and that 
there was mild tenderness with palpation in the right 
shoulder, without crepitance.  Mild fatiguing was noted in 
the right shoulder with abduction and elevation.  Elevation 
of the right shoulder was from 0 to 100 degrees, with pain 
beginning at 90 degrees.  Abduction was from 0 to 85 degrees, 
with pain beginning at 70 degrees.  The examiner wrote that 
the alleged shoulder injury as described by the veteran 
appeared to be as likely as not the underlying etiology for 
his shoulder condition.  The examiner also indicated that it 
was as likely as not that the underlying etiology was related 
to the veteran's occupation that involved heavy labor and 
repetitive motion of the arms and shoulder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

After careful review of the evidence presented in this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim that he has a right shoulder 
disability that is related to his military service.  There is 
no evidence of a right shoulder injury in service, and the 
veteran specifically denied shoulder complaints on the 
December 1997 Report of Medical History.  Although the 
medical evidence shows that the veteran sought treatment for 
many aches and pains, there is no record of a right shoulder 
complaint until January 2002, several years after the 
veteran's separation from service,  Furthermore, at the time 
of the January 2002 complaint, the veteran indicated his 
right shoulder pain had started a few months before.  This 
evidence contradicts his claim that by February 1998 his 
shoulder pain had increased to the point that he had learned 
to "suck it up."  

While the examiner at the June 2002 VA examination indicated 
that there was a link between service and the veteran's right 
shoulder condition, the Board notes that the opinion was 
based on a history of events provided by the veteran, which 
is not supported by the service records.  The Board is not 
bound to accept the June 2002 opinion because the physician 
based his opinion on history related by the veteran, which is 
contradicted by the record.  His opinion can be no better 
than the facts alleged by the veteran.  Coghill v. Brown, 8 
Vet. App. 342 (1995);  Swann v. Brown, 5 Vet. App. 229 
(1993).  Therefore, the examiner's opinion is of no 
evidentiary weight.  Because the Board finds that the 
preponderance of the evidence establishes that the veteran 
does not have a right shoulder disability that is related to 
his military service, service connection for a right shoulder 
disability is not warranted, and the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the veteran has offered his own arguments and testimony 
to the effect that he believes he has a right shoulder 
disability that is related to his military service, he has 
not shown, nor claimed, that he is a medical expert, capable 
of rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a right shoulder 
disability that is related to service.  See Espiritu, 2 Vet. 
App. 492.  


ORDER

Increased ratings for postoperative right and left carpal 
tunnel syndromes are denied.  

Service connection for a right shoulder disability is denied.  


REMAND

The veteran submitted additional VA medical evidence to the 
Board in April 2004, for which he included a waiver of 
consideration by the agency of original jurisdiction.  
However, an April 13, 2004, medical note indicated that the 
veteran was to undergo right knee surgery in May 2004.  
Because the veteran's service-connected disabilities include 
a right knee disability, the Board believes the records 
pertaining to the May 2004 right knee surgery must be 
reviewed prior to making a determination as to whether his 
service-connected disabilities prevent him from working.  

Additionally, the Board notes that the August 2003 
supplemental statement of the case discusses evidence in the 
veteran's VA Counseling/Evaluation Rehabilitation folder.  
However, that folder has not been associated with the 
veteran's claims folder so as to permit the Board to review 
the evidence contained therein.  

Accordingly, the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities is remanded to the RO for the 
following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  Contact the Iowa City VA Medical Center 
for the purpose of requesting copies of the 
veteran's medical records pertaining to 
treatment since July 2003, particularly those 
records involving his right knee surgery in 
May 2004.  All records obtained should be 
associated with the claims file.  

3.  Obtain the veteran's VA 
Counseling/Evaluation Rehabilitation folder 
(referenced in the August 2003 supplemental 
statement of the case) and associate it with 
the claims file.  

4.  After the above requested actions have 
been completed, the claim of entitlement to a 
total disability rating based on individual 
unemployability due to service-connected 
disabilities should be re-adjudicated.  If 
the benefit sought on appeal remains denied, 
the veteran and his representative should be 
furnished a supplemental statement of the 
case, and an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



